 



EXHIBIT 10.6

SAFEGUARD SCIENTIFICS, INC.
GROUP DEFERRED STOCK UNIT PROGRAM
FOR DIRECTORS

Under the Safeguard Scientifics, Inc. ______ Equity Compensation Plan

     Safeguard Scientifics, Inc. (the “Company”) generally pays retainer fees,
Board meeting fees, Committee chair retainer fees, and Committee meeting fees to
its directors (“Directors Fees”). By filing the attached form (the “Election
Form”) with the Company you will commence participation in the Safeguard
Scientifics, Inc. Group Deferred Stock Unit Program for Directors under the
Safeguard Scientifics, Inc.    Equity Compensation Plan (the “Program”). For
2004, you may elect to defer Directors Fees to be earned after June 30, 2004.
Your participation in the Program will automatically terminate on the date you
cease to be a director and are no longer entitled to receive Directors Fees from
the Company.

     The following sets forth a brief description of the tax treatment
associated with your election to participate in the Program as well as some of
the more significant features and requirements of the Program. However, we
encourage you to consult with your tax advisor before making an election to
receive deferred shares in lieu of your Directors Fees.

     In general, if you elect to participate in the Program, you may elect to
defer all or part of the Directors Fees to be earned after the date of your
election. Upon filing your election, you (a) receive in exchange for your
Directors Fees a stock award under the Safeguard Scientifics, Inc.     Equity
Compensation Plan (the “Plan”) and (b) defer the receipt of the shares under
that stock award until the date you terminate service. The stock award will
provide you with the right to receive a number of shares of common stock of the
Company that is equal to the sum of (1) your Directors Fees divided by the Fair
Market Value (as defined in Section 5(b)(ii) of the Plan) of a share of the
Company’s common stock (the “Stock”), as of the date on which your Directors
Fees otherwise would have been paid (the “Deferral Shares”), plus (2) 25% of
your Directors Fees divided by the Fair Market Value of a share of Stock as of
the date on which your Directors Fees otherwise would have been paid (“Matching
Shares”). If, at the time you make your deferral election, there is a trading
blackout period, or if otherwise deemed necessary by the Company, the Directors
Fees you elect to defer will be held and invested in a money market account
until the close of the blackout period, at which time the deferred Directors
Fees will be converted into Deferral Shares and Matching Shares based on the
Fair Market Value of a share of Stock on the date the blackout period closed,
or, on the date determined by the Company, as applicable.

     You will always be fully vested in your Deferral Shares but, upon the date
you cease to provide services to the Company, you shall not be entitled to
receive your Matching Shares unless such shares have become vested as described
below. Your execution of an Election Form shall constitute acknowledgement that
all decisions and determinations by the Company shall be final and binding on
the Company, you and any other persons having or claiming an interest under the
Program.

     If you make an election in 2004, your deferral election will apply to
Directors Fees to be earned after June 30, 2004 for the 2004 calendar year and
for Directors Fees to be earned during

 



--------------------------------------------------------------------------------



 



each calendar year thereafter that you remain a director and are entitled to
receive Directors Fees from the Company, unless you elect to cease making
deferrals on or before November 30 of the calendar year immediately preceding
the calendar year for which you wish your deferral election to cease to apply.
Your election with respect to 2004 Directors Fees will be irrevocable once made.

     To elect to defer all or part of the Director Fees to be earned after June
30, 2004 for the 2004 calendar year (and subsequent calendar years), you must
complete and file an Election Form with the Company on or before June 11, 2004.
If you choose not to defer Directors Fees for 2004 but would like to defer
Directors Fees for a subsequent calendar year, you must complete and file an
Election Form on or before November 30 of the calendar year immediately
preceding the calendar year for which you wish your deferral election to become
effective. Once made, your election will be irrevocable with respect to the
initial calendar year for which the election is made, and will remain in effect
for all subsequent calendar years, unless you revoke your election as described
above. Notwithstanding any provision of the Program to the contrary, an election
that is made to defer Directors Fees that is made after you first become
eligible to participate in this Program must be made within 30 days after you
become eligible.

     Upon your filing of the Election Form with the Company, the Company will
establish a bookkeeping account in your name (the “Account”). The Account will
be credited with the number of Deferral Shares and Matching Shares you will be
entitled to receive on a deferred basis. The Deferral Shares and Matching Shares
will be subject to the terms of the Plan regarding stock awards, including the
terms regarding the treatment of stock awards granted under the Plan upon a
Change of Control of the Company (as defined in the Plan).

     If the Company distributes a dividend to its shareholders, the Company will
pay you an amount equal to the amount that would have been paid to you if you
actually owned the Stock represented by the Deferral Shares and Matching Shares.
Any amounts that you receive as a result of the distribution of a dividend will
also be treated as ordinary income when you actually receive such amounts.

     You will become vested in 100% of the Matching Shares upon the first
anniversary of the date on which your Directors Fees otherwise would have been
paid. If you cease to provide services to the Company for any reason other than
death, Disability (as defined in the Plan), upon the occurrence of a Change of
Control (as defined in the Plan), retirement on or after your 65th birthday, or
as a result of your not being nominated by the Corporate Governance Committee
for re-election to the Company’s Board of Directors before the Matching Shares
have become fully vested, Matching Shares that are not then vested shall be
forfeited and must be immediately returned to the Company. If you terminate due
to death, Disability, upon the occurrence of a Change of Control, retirement on
or after your 65th birthday, or as a result of your not being nominated by the
Corporate Governance Committee for re-election to the Company’s Board of
Directors, all of your Matching Shares shall automatically become 100% fully
vested.

     Ordinarily, upon payment of Directors Fees, you must recognize as ordinary
taxable income the amount of such Directors Fees. If you elect to be credited
with Deferral Shares and Matching Shares in lieu of cash Directors Fees, your
recognition of ordinary income will be postponed until you actually receive the
Deferral Shares and Matching Shares. The Fair Market Value of the Stock you
receive in respect of the Deferral Shares and the Matching Shares on the

2



--------------------------------------------------------------------------------



 



date on which you actually receive them following your termination of service
will then be treated as ordinary income. When you sell the Stock, you will
realize capital gain or loss (long-term or short-term, depending on the length
of time the Stock was held) in an amount equal to the difference between your
tax basis in the Stock and the selling price. For the Stock attributable to the
Deferral Shares and the Matching Shares, your tax basis will ordinarily be the
Fair Market Value of the Stock at the time you receive it.

     In order to benefit from this deferred tax treatment for Directors Fees to
be earned after June 30, 2004, you must complete and return an Election Form on
or before June 11, 2004. As indicated above, your election will relate to
Directors Fees earned after June 30, 2004 for the 2004 calendar year and
Directors Fees to be earned for each calendar year thereafter unless you revoke
your election on or before November 30 of the calendar year preceding the
calendar year for which you wish your deferral election to cease to apply. (An
Election Form to defer Directors Fees commencing in 2004 is enclosed). If you do
not wish to defer Directors Fees for 2004, but would like to defer Directors
Fees for a subsequent calendar year, you must return an Election Form on or
before November 30 of the calendar year preceding the calendar year for which
you wish your election to become effective.

     In general, the Stock credited to your Account will be distributed to you
as soon as possible after the one-year anniversary of the date you cease to
provide services to the Company, but in no event later than sixty (60) days
thereafter. However, you may elect to have all or a portion of the Stock in your
Account distributed to you on a date that is later than the one year anniversary
of the date you cease to provide services to the Company by notifying the
Company of the date on which you wish to receive a distribution. Such notice
must be in writing, set forth the number of shares of Stock that you request to
be distributed and be filed with the Company prior to the date on which you
cease to provide services to the Company and is irrevocable. Distribution of all
of the Deferral Shares and Matching Shares must be made by the later of (i) the
date on which you attain age 70 or (ii) the fifth anniversary of your
termination of service with the Company.

     You may elect to have the Company distribute Stock to you in a single
distribution, or over a period of time, not to exceed five annual installments.
You may change this election at any time prior to your termination of service.
If you do not make an election, your Account balance will be distributed in a
single lump sum as soon as practicable after the one year anniversary of the
date you cease to provide services to the Company. However, if your Account
balance is less than $50,000 (determined by multiplying the number of shares in
your Account by the Fair Market Value of the Shares on the date of your
termination) on the date you cease to provide services to the Company, your
Account balance will be distributed to you in a single lump sum as soon as
reasonably practicable after you cease to provide services to the Company. In
the event of a trading blackout period, or as otherwise deemed necessary by the
Company, distribution may be delayed until such blackout period closes, or as
determined by the Company, as applicable.

     In the event the Company determines that you have encountered an
unforeseeable hardship, upon receipt of your written request, you may redeem as
many Deferral Shares and vested Matching Shares as necessary to alleviate your
hardship up to the number of Deferral Shares and vested Matching Shares in your
Account. Stock redeemed as the result of a hardship will be distributed as soon
as possible after the Company determines you have encountered an

3



--------------------------------------------------------------------------------



 



unforeseeable hardship. For purposes of this Program, unforeseeable hardship is
an unexpected need for cash arising from an illness, casualty loss, sudden
financial reversal, or other such unforeseeable occurrence. Cash needs arising
from foreseeable events such as the purchase of a house or education expenses
for children are not considered to be the result of an unforeseeable hardship.
Notwithstanding anything in this Program to the contrary, if you receive a
distribution of Stock in a calendar year by reason of a hardship, any election
you have made under this Program for the remaining portion of the year will be
terminated and you will be prohibited from making an election under this Program
for the next calendar year.

     If you die before your Account has been fully paid out, the beneficiary
designated on your Election Form will receive a distribution of a number of
shares of Stock equal to the remaining Deferral Shares and Matching Shares
credited to your Account as soon as administratively practicable after your
death. If your beneficiary predeceases you or if, for some reason, you have not
designated a beneficiary, your Deferral Shares and Matching Shares will be paid
to your surviving spouse, or, if none, your estate.

     Upon request, the Company will provide to you a statement showing the
number of Deferral Shares and Matching Shares that have been credited to your
Account.

     You may make an election to receive Deferral Shares and Matching Shares in
lieu of all or part of your Directors Fees and to defer receipt of the Deferral
Shares and Matching Shares by completing the attached Election Form and
returning it to the Corporate Secretary. If you wish to defer Directors Fees to
be earned after June 30, 2004, you must return the completed Election Form no
later than June 11, 2004. If you do not wish to make a deferral election for
2004, but wish to defer receipt of Directors Fees for a subsequent calendar
year, you must complete an Election Form and return it to the Corporate
Secretary no later than November 30 of the calendar year immediately preceding
the calendar year for which you wish your deferral election to become effective.

     This Program may be amended, suspended or terminated at any time by the
Company; provided, however that no amendment, suspension or termination that
occurs after Deferral Shares and Matching Shares have been credited to your
Account will adversely effect your rights in such Deferral Shares or Matching
Shares without your consent. Notwithstanding the foregoing, the Company may
amend or terminate the Plan immediately at any time if the Company deems such
amendment or termination appropriate to avoid adverse accounting or tax
consequences in connection with the Plan or should the financial accounting
rules or tax laws applicable to the Plan be revised so as to subject the Company
to adverse accounting consequences or to subject the Company or Plan
participants to adverse tax consequences, in connection with the Plan, as
determined by the Company in its sole discretion. In addition, the Company
reserves the right to freeze the Program at any time and to cease all elections
then in place to defer additional Directors Fees. Upon such an election, the
Company will communicate to you that the Program has been frozen and that no
Directors Fees will be deferred under the Program, regardless of any then
current election to the contrary. Deferrals of Directors Fees will thereafter
not be permitted until such time, if any, as the Company elects to re-institute
the Program. Upon such an event, distributions of Deferral Shares and Matching
Shares will continue to be made in accordance with the terms of this Program.

     If you have any questions, please call the Corporate Secretary at
877-506-7371.

4



--------------------------------------------------------------------------------



 



SAFEGUARD SCIENTIFICS, INC. _____ EQUITY COMPENSATION PLAN
DEFERRED STOCK UNIT PROGRAM

DEFERRAL ELECTION FORM

Select and complete the following. Except as indicated below, capitalized terms
herein have the same meaning as ascribed to such terms under the Safeguard
Scientifics, Inc. Group Deferred Stock Unit Program for Directors Under the
Safeguard Scientifics, Inc. 1999 Equity Compensation Plan (the “Program”) or
under the Safeguard Scientifics, Inc. 1999 Equity Compensation Plan (the
“Plan”), as indicated.



o  Directors Fees. I hereby elect to receive a deferred stock award in lieu of
_________% or $_____________________ (select either a percentage or indicate a
flat dollar amount) of the Directors Fees (as defined in the Program) I will
earn as a result of my serving as a member of the Board of Directors of
Safeguard Scientifics, Inc. (the “Company”). I understand that such stock award
shall be for a number of shares equal to (a) my Directors Fees divided by the
Fair Market Value (as defined in the Plan) of a share of Stock (as defined in
the Program) on the date on which I would have otherwise received the Directors
Fees (the “Deferral Shares”), plus (b) 25% of my Directors Fees divided by the
Fair Market Value of a share of Stock on the date I would otherwise have
received my Directors Fees (“Matching Shares”); provided, however, that if at
the time I make a deferral election there is a trading blackout period in
effect, I understand the Directors Fees I elect to defer will be held and
invested in a money market account until the close of the blackout period, at
which time the deferred Directors Fees will be converted into Deferral Shares
and Matching Shares based on the Fair Market Value of a share of Stock on the
date the blackout period closes I understand that once filed, this election will
apply to the percentage or dollar amount of Directors Fees indicated above to be
earned after June 30, 2004 for the 2004 calendar year and for each calendar year
thereafter. I understand that my election is irrevocable with respect to
Directors Fees to be earned on or after June 30, 2004 for the 2004 calendar year
but that I may revoke this election with respect to subsequent calendar years by
filing a notice with the Company no later than November 30 of the calendar year
immediately preceding the calendar year for which I wish to revoke my deferral
election.

Distributions. I understand that by completing this election form my Deferral
Shares and Matching Shares will be distributed to me as soon as is reasonably
practicable after the one-year anniversary of the date that I cease to perform
services for the Company. I further understand that if I wish to defer
distribution of my Deferral Shares and Matching Shares until a date that is
after the one-year anniversary of the date I cease to perform services for the
Company, I will be required to provide the Company with written notice of the
date on which I would like to receive a distribution of my Deferral Shares and
Matching Shares, and that such written notice must be received by the Company
prior to the date that I cease to provide services to the Company. I further
understand that I must receive a distribution of my shares by the later of
(i) the date that I attain 70 or (ii) the date that is five years after the date
I cease to provide services to the Company.

5



--------------------------------------------------------------------------------



 



FORM OF DISTRIBUTION

I hereby elect to have any Deferral Shares and Matching Shares paid to me in the
following form [select and complete one of the following]:



o  In a single distribution at the distribution time for the Account as
discussed above.



o  In substantially equal annual installments over a period of _________ years
(not more than 5) with the first installment being made at the distribution time
for the Account discussed above and the remaining installments being made each
anniversary thereof.

I understand that I may change this election at any time prior to the date I
cease to provide services to the Company.

BENEFICIARY DESIGNATION

Beneficiary to whom payment is to be made (as above specified) in the event of
my death before receiving payment of the entire balance in my Account:

     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Name   Address

Contingent Beneficiary to whom payment is to be made (as above specified) in the
event of my death before receiving payment of the entire balance in my Account
if the Beneficiary listed above dies before the entire balance of my Account has
been distributed.

     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Name   Address

     This election supersedes any prior election I have made under the Plan.

              GRANTEE SIGNATURE   Receipt Acknowledged:
 
                    Safeguard Scientifics, Inc.
 
           

      By:    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 
           
Date:
      Date:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

6